BRENDAN TECHNOLOGIES, INC.

EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement") is made this day of November 1, 2004
by and between Brendan Technologies, Incorporated, a Michigan corporation
("Company") and John R. Dunn, II ("Employee").
W I T N E S S E T H:
 
WHEREAS, the Company agrees to employ the Employee as its Chairman and Chief
Executive Officer; and WHEREAS, the Employee desires to be continuously employed
by the Company; and
 
WHEREAS, the parties hereto are desirous of entering into a formal agreement of
employment.
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the parties covenant and agree as follows:
 

1.      EMPLOYMENT. The Company agrees to employ the Employee and the Employee
agrees to be employed in the capacity of Chairman and Chief Executive Officer of
the Company.   2.      DUTIES. The Employee shall diligently and conscientiously
devote, on a full-time basis, his best efforts to the discharge of his duties as
established from time to time by the Bylaws of the Company, the Board of
Directors of the Company ("Board") and/or otherwise, and shall be under the
supervision of the Board of Directors.   3.      COMPENSATION.     a.     
Salary. The Company shall pay the Employee a salary at a rate of nine thousand
($9,000) Dollars per month ($108,000 annually), subject to all applicable
withholdings, for services rendered as the Company's Chairman and Chief
Executive Officer. The Employee and the Company recognize that this salary is
below the market average for this position and industry but is necessary to
allow the Company to achieve a secure financial position. The Employee's base
salary shall be reviewed in six months from the Agreement date, and may be
adjusted based on performance and other relevant factors deemed reasonable by
the Company. Thereafter, the Employee’s base salary shall be reviewed annually.
    b.      Other Benefits. The Employee shall be entitled to participate in any
plan or program of employee benefits maintained by the Company as of the date
hereof, and which may be hereafter adopted or modified by the Company, which is
or shall be available to the Employee as a result of his employment by the
Company pursuant to this Agreement, subject to the requirements of such plans or
programs. A list of specific benefits to which the Employee shall be entitled is
set forth in Exhibit A, a copy of which is attached hereto and is herein
incorporated by reference.  

 
 
 

--------------------------------------------------------------------------------

 
 

Employment Agreement: John R. Dunn II


Page 2


c.     
Vacations. The Employee shall be entitled to thirty (30) days paid vacation each
year.
 
d. 
Confidentiality. Employee agrees to keep all information concerning salary,
stock, and other compensation confidential. Failure to do so may be grounds for
dismissal.  

4.      TERM. Unless terminated earlier in accordance with Section 6 hereof, or
renewed pursuant to Section 5 hereof, the term of this Agreement shall commence
on the date hereof and shall continue for a period of seven (7) years
thereafter.   5.      RENEWAL. This Agreement shall automatically renew for
successive one-year periods at the end of the seven (7) year term, subject,
however, to sixty (60) days written notice of termination by either party hereto
prior to the commencement of any such renewal period. The terms and conditions
of this Agreement shall apply during any such renewal period.   6.     
TERMINATION. Notwithstanding any provision herein to the contrary, during the
term of this Agreement, or during any period following an automatic renewal
under Section 5 hereof, the Company's employment of the Employee under this
Agreement shall be terminated:     a.      Upon the Employee's death.     b.   
  Upon the Disability (as that term is defined herein) of the Employee. For
purposes of this Agreement the Disability of an Employee shall mean an illness,
injury, or physical or mental condition of the Employee occurring for a period
of six consecutive months from the commencement of such illness, injury or
condition which results in the Employee's inability during such period to
perform substantially all of his regular duties to the Company. In the event the
Company and the Employee do not agree on whether the Employee suffered a
Disability within the meaning of this Section 6, then the issue shall be settled
by binding arbitration under the rules and regulations of the American
Arbitration Association, and the decision or award of the arbitrator or
arbitrators in such arbitration shall be final, conclusive and binding upon the
parties thereto and judgment may be entered thereon in any court of competent
jurisdiction.     c.      By the Company for "just cause" (as that term is
defined herein). For purposes of this Agreement, "just cause" shall mean
dishonesty, nonfeasance, misfeasance or malfeasance in the performance of the
Employee's duties contemplated by this Agreement, including but not limited to
the failure by the Employee to adhere to the policies of the Board.     d.     
In the event of the termination of this Agreement for any of the reasons set
forth above in subparagraphs 6(a), 6(b), or 6(c), the Employee shall be entitled
to the base salary earned by him prior to the date of termination, but shall not
be entitled to any bonus which might otherwise be payable to the Employee.    
e.      By the Employee at any time for "good reason", upon not less than thirty
(30) days prior written notice to the Company specifying in reasonable detail
the reason therefor, provided that the Company shall be entitled, by providing
written notice of the Employee within fourteen (14) days after receipt of the
foregoing notice, to require that the proposed  

 
 
 

--------------------------------------------------------------------------------

 

Employment Agreement: John R. Dunn II


Page 3


resignation for "good reason" first be submitted to arbitration in accordance
with Section 8 hereof, by which arbitration shall determine whether "good
reason" actually exists. For purposes of this Section, "good reason" means any
of the following:
i.     
The failure of the Company, within thirty (30) business days after the Employee
has provided written notice to the Board of Directors of the Company (with a
copy to the Chairman of the Company's Compensation Committee, if any),
requesting any payment of Base Salary, material reimbursable expenses or
incentive bonus due and owing to the Employee hereunder, to make said payment to
the Employee;  
ii.     
The Company requires the Employee to be based at any office or location more
than 100 miles from the office at which the Employee is based on the Effective
Date, except for travel reasonably required in the performance and discharge of
the Employee's tasks and duties hereunder, and unless the Company and the
Employee agree that such requirement shall not constitute "good reason";  
iii.     
Any failure by the Company to obtain the assumption of this Agreement by any
successor of the Company;  
iv.     
The Company merges into or consolidates with another entity, or is subject in
any way to a transfer of a substantial amount of its assets, resulting in the
assets, business or operations of the Company being controlled by an entity or
individual other than the Company (a "Change of Ownership"), or there occurs any
"Change in Control" (as defined below) of the Company or there is a significant
change in the nature and scope of the duties and powers of the Employee, as
outlined in paragraph 2, or the Employee reasonably determines that, as a result
of the occurrence of one or more of the events described in subparagraph 6(e),
he is unable to exercise or perform the powers, functions or duties as set forth
in this Agreement, then the Employee shall be entitled, upon giving thirty (30)
days advance written notice to the Company, to terminate this Agreement and
shall within 90 days after the effective date of such termination, receive a
lump sum amount equal to his base salary for twenty-four (24) months at the rate
in effect on the date such notice is given to the Company. In addition, the
Employee shall fully vest in all outstanding options as of the date of such
written notice, and shall have the right to exercise such options within 90 days
after the effective date of termination, in accordance with the terms and
provisions of the Plan.  
v.     
Any material change by the Company in the Employee's function, duties, or
responsibilities from those contemplated herein, without the prior written
consent of the Employee, which consent shall not be unreasonably withheld; or  
vi.     
Any pattern or practice of harassment or other malicious conduct by the Board of
Directors of the Company or the Company's senior management intended to provoke
the Employee's resignation.  

Upon such termination, the Company shall pay to the Employee the amounts as set
forth in Section 6(f) hereof.
 
 
 

--------------------------------------------------------------------------------

 

Employment Agreement: John R. Dunn II


Page 4


"Change in Control" shall, for purposes of this Agreement, be deemed to have
taken place if (i) a third person, including a group of individuals or entities,
becomes the beneficial owner of shares of the Company having fifty (50%) percent
or more of the total number of votes that may be cast for the election of
Directors of the Company, or (ii) as a result of, or in connection with any cash
tender or exchange offer, merger, consolidation or other business combination,
or sale of assets, or any combination of the foregoing events, the persons who
are directors of the Company before the occurrence of such event or events cease
to constitute twenty-five (25%) percent of the Board of Directors of the
Company.
 

f.      Notwithstanding any other provision in this Agreement to the contrary,
the Company may terminate this Agreement upon giving to the Employee ninety (90)
days advance written notice of such termination. In the event the Company
terminates this Agreement pursuant to this paragraph 6(f), the Company shall pay
to the Employee or, in the event of the Employee's death subsequent to
termination of this Agreement, to the Employee's estate a monthly sum equal to
the highest monthly rate of base salary paid to the Employee during the Contract
Term pursuant to paragraph 4 of this Agreement. Such payments shall commence on
the last day of the month next following the termination of employment of the
Employee and shall continue as follows:     i.      If the Employee shall have
been willing to continue in the employ of the Company, and shall have been in
the continuous employ of the Company since the effective date of this Agreement,
and if such termination shall occur prior to the Employee's normal retirement
date, such payment shall continue, except as otherwise provided in subparagraph
6(f)(ii) below, until the last day of the twenty-fourth (24th) full calendar
month following the termination of employment of the Employee.     ii.     
Regardless of whether the provisions of subparagraph 6(f)(i) are otherwise
applicable, such payments shall not continue beyond the earliest of (i) the last
day of the month preceding the Employee's normal retirement date and (ii) the
last day of the month next preceding the month in which the Employee shall, with
his written consent, commence receiving his retirement allowance under any
pension plan of the Company. For purposes of this Agreement, the term
"retirement" or "normal retirement date" shall mean the last day of the month
during which the Employee attains the age of 65. In the event this Agreement is
terminated pursuant to this subparagraph 6(f), the Employee shall be entitled to
any bonus which might otherwise be payable to the Employee for any bonus period
in which this Agreement is terminated.     iii.      In addition to the
foregoing, the Employee shall immediately vest in any options to purchase the
Company’s stock which have been issued to him, and he shall have 90 days from
the date of termination in which to exercise such options.  
7. NONDISCLOSURE OF CONFIDENTIAL INFORMATION. The Employee agrees that
during the Contract Term, and at all times thereafter, any data, figures,
projections, estimates, customer lists, tax records, personnel histories and
records, information regarding sales, information regarding  properties and any
other information regarding the business, operations, properties or personnel
of   

 
 
 

--------------------------------------------------------------------------------

 

Employment Agreement: John R. Dunn II


Page 5


the Company (collectively referred to herein as the "Confidential Information")
disclosed to or acquired by the Employee shall be held in confidence and treated
as proprietary to the Company, and the Employee agrees not to use or disclose
any Confidential Information without the prior written consent of the Company;
provided, however, that no such prior written consent shall be required for the
disclosure and use by the Employee of Confidential Information to promote and
advance the business interests of the Company (including disclosure of
information reasonably requested by underwriters) or in response to any lawful
process of a court or government agency, whether state, federal or local, such
as a subpoena, summons, discovery request in the course of a court or
administrative proceeding, which requires the Employee's response, whether sworn
or unsworn, or when a response is otherwise required by applicable law.
 

8.      SETTLEMENT OF CONTROVERSY AND EXPENSES.     a.      Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Wayne County, Michigan in accordance with the
Voluntary Labor Arbitration Rules of the American Arbitration Association then
in effect.       The arbitrator shall be chosen mutually by the parties and
shall not have jurisdiction or authority to change, add to or subtract from any
of the provisions of this Agreement. The arbitration decision shall be final and
binding and judgment may be entered on the arbitrator's award in any court
having jurisdiction.     b.      In the event proceedings are brought to enforce
any provision in this Agreement and the Employee prevails, then he shall be
entitled to recover from the Company his reasonable costs and expenses of the
proceeding, including reasonable fees and disbursements of counsel and what
would otherwise be the Employee's portion of the costs of arbitration. If the
Company prevails, then each party shall be responsible for his/its respective
costs, expenses and attorneys fees and the costs of arbitration shall be equally
divided. In the event it is determined that the Employee is entitled to
compensation, legal fees and expenses hereunder, he also shall be entitled to
interest thereon, payable to him at the prime rate of interest of Manufacturers
National Bank of Detroit, as in effect from time to time during the period from
the date such amounts should have been paid to the date of actual payment. For
purposes of determining the date when legal fees and expenses are payable, such
amounts are not due until 30 days after notification to the Company of such
amounts.   9.      TERMINATION PAYMENT MAXIMUM. If any payments under this
Agreement, when aggregated with any other payments by the Company to the
Employee from other policies, plans and agreements of the Company that are
deemed to constitute "golden parachute" payments (as defined in §280G of the
Internal Revenue Code of 1986, as amended) ("Code"), exceed the maximum amount
of golden parachute compensation under §§280G and 4999 of the Code that may be
paid without tax penalties to the Employee and the loss or partial loss of the
compensation tax deduction to the Company, then the Employee shall specify which
of his payments from the Company shall be reduced until his aggregate golden
parachute compensation reaches the highest amount permissible without triggering
tax penalties to the Employee and the loss or partial loss of the compensation
tax deduction to the Company under Code §§280G and 4999. Provided, however, that
when the Employee designates which of his golden parachute payments from the
Company shall be reduced to meet the limitations under Code §§ 280G and 4999, no
change in the timing of the payments shall be made without the consent of the
Company.  

 
 
 

--------------------------------------------------------------------------------

 

Employment Agreement: John R. Dunn II


Page 6


10.      WAIVER. Failure by either party to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
by that party of any such term, covenant or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of any such right or power at any other time
or times.   11.      SEVERABILITY. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.   12.      NONTRANSFERABILITY. Neither the Employee, nor his
heirs, assigns or estate shall have the right to assign, encumber or dispose of
any payment or right hereunder, which payment and right is expressly declared
nonassignable and nontransferable, except as otherwise specifically provided
herein.   13.      SUCCESSORS AND ASSIGNS. The Company and the Employee bind
themselves, and their respective partners, successors, assigns, heirs and legal
representatives to all of the terms and conditions of this Agreement.   14.     
ASSIGNMENT. This Agreement, and any or all rights hereunder, may not be
assigned, in whole or in part, by the Employee. The Company may assign this
Agreement, in whole or in part, and any or all of its rights hereunder.   15.   
  NOTICES.     a.      Every notice of other communication required or permitted
to be given under this Agreement ("Notice") shall be in writing and shall be
given by registered or certified mail, postage prepaid, return receipt
requested, or by delivering such Notice personally or causing such Notice to be
delivered by reputable air courier or otherwise. All such Notices shall be
mailed or delivered to the Parties at the following addresses:  

If to the Company:


Brendan Technologies, Inc.
2236 Rutherford Road, Suite 107
Carlsbad, CA 92008
Attn: Dr. John R. Dunn II, Chairman and CTO


If to the Employee:


John R. Dunn, II
2236 Rutherford Road, Suite 107
Carlsbad, CA 92008


or such other addresses as the parties may from time to time designate by
written notice. Delivery under this Paragraph 16, when by mail, shall be
effective as of the date upon which the return receipt is accepted or
 
 
 

--------------------------------------------------------------------------------

 

Employment Agreement: John R. Dunn II


Page 7


refused. A Notice personally delivered under this Section 15 shall be effective
upon such delivery or, if delivery is refused, upon such refusal.
 

16.      ENTIRE AGREEMENT. The foregoing provisions contain the entire agreement
of the parties hereto, and no modification hereof shall be binding upon the
parties unless the same is in writing and signed by the respective parties
hereto.   17.      APPLICABLE LAW. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Michigan.   18.     
COUNTERPARTS. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but such
counterparts together shall constitute one instrument.  

In Witness the parties, intending to be legally bound, set their hands and seals
this  ____________ day of  ___________________________, 200__.
 
BRENDAN TECHNOLOGIES, INC.                         EMPLOYEE
By: ___________________________________                 By:
_______________________________________
Title: __________________________________
 
 
 

--------------------------------------------------------------------------------

 
Employment Agreement: John R. Dunn II
Page 8
 
EXHIBIT A
 
EMPLOYEE PLANS AND PROGRAMS
 

1.      HEALTH AND LIFE INSURANCE     Health insurance with family coverage
consistent with the health insurance provided other executives of the Company.  